DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim describes identifying a content creator associated with the first interactive element being performed in response to the determination that the second interactive element has not been presented within the first view. The limitation is not described in the specification. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 15-24 of U.S. Patent No. 11 070 894. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims and the patented claims both require tracking user interactions with content in different fields of view.


Allowable Subject Matter
Claims 25-31 are allowed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 – 23, 32-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, publication number: US 2017/0085964 in view of McIntire, publication number: US 2007/0250901.

As per claim 22 and 32, Chen teaches a method for presenting interactive elements within video content is provided, comprising:
causing, at a first time point an initial view of immersive video content to be presented on a user device, wherein the immersive video content includes at least the initial view having a first horizontal field of view at a first angular direction, and a first interactive element to be presented on the user device, the first interactive element at a first angular position outside of the first horizontal field of view at the first time point (presenting the user with a virtual reality video with multiple embedded interactive content, [0040], the interactive content being associated with different views of the video, [0044], markers, [0047][0058] ) 
receiving, from the user device at a second time point, an input including a selection on the user device of the initial view of the immersive video content and a gesture, received from the user device, in a direction towards the first angular position (user-changing viewing angle, [0048][0056], selection, [0028]);
in response to receiving the input, causing a viewpoint of the immersive video content to change to a first view having a second horizontal field of view at a second angular direction different from the first angular direction (different interactive elements in different views, [0048]);
determining that the first angular position is within the second horizontal field of view of the first view of the immersive video content (presenting content in user’s view, [0051]);

Chen does not teach in response to determining that the first angular position is within the second horizontal field of view of the first view identifying a content creator associated with the first interactive element; and
assigning attribution information that indicates the presentation of the first interactive element to the content creator associated with the first interactive element
In an analogous art, McIntire teaches in response to determining that the first angular position is within the second horizontal field of view of the first view identifying a content creator associated with the first interactive element; and
assigning attribution information that indicates the presentation of the first interactive element to the content creator associated with the first interactive element (tracking user interaction with supplemental data and reporting interactions to content creator, [0418]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Chen’s interactive system to send information regarding user interaction with commercials to content creators as described in Mclntire’s annotating system for advantages of better tracking user interaction and preferences.

As per claim 23, the combination teaches wherein the immersive video content further includes a second view, the second view including a second interactive element to be presented within the second view (Chen: different interactive elements in different views, [0048]).

As per claim 33, the combination teaches identifying a spatial position associated with the first interactive element; and determining whether the first view of the immersive video content includes the spatial position associated with the first interactive element (Chen: presenting content in user’s view, [0051]).

As per claim 34, the combination teaches wherein the first interactive element is selectable (Chen: selectable content [0051]).

As per claim 35, the combination teaches wherein the hardware processor is further programmed to:
receive an indication that the first interactive element has been selected; and
cause an action associated with the first interactive element to be performed on the user device (Chen: displaying additional information, [0055]).

As per claim 36, the combination teaches wherein the action is causing a web page to open (Chen: links, [0023-0024]).

As per claim 37, the combination teaches wherein the action is causing a user interface for sharing the immersive video content to be presented (Chen: additional information being a VR experience, [0055]).

As per claim 38, the combination teaches wherein the attribution information further indicates that the interactive element has been selected (Chen: storing user interaction information, [0035]).

As per claim 39, the combination teaches wherein the immersive video content further includes a second view, the second view including a second interactive element to be presented within the second view (Chen: different interactive elements in different views, [0048]).

As per claim 41, the combination teaches wherein wherein the first interactive element is from a plurality of interactive elements, each element of the plurality of interactive elements is associated with a corresponding set of predetermined coordinates; and
wherein the second horizontal field of view comprises the first interactive element, the first interactive element is associated with a first set of predetermined coordinates; and the first interactive element becoming visible in the second horizontal field of view based on the first set of predetermined coordinates (Chen: elements associated with positions, Fig. 8, [0046-0048]).

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494